DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This is in response to application no. 17/250,709 filed on February 22, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP 2106.  The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.  MPEP 2106(I).

per se.  

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7 and 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itani et al. (Pub. No. US 2009/0251333 A1).

Regarding claim 1, Itani discloses an information processing apparatus comprising: an image processing unit (Fig. 1, element 1) that inputs an image (Fig. 1, “IMAGE”) captured by a camera (20) , and generates transmission data to be transmitted to an external device (¶0083: the data selection section 21 selects predetermined images from among taken images stored in the image storage section 18, and transmits the selected images via the communication section 22 to the mobile terminal 2 (e.g., a mobile phone) of the user), the camera being configured to capture an image of surroundings of a vehicle (¶0080: The vehicle-mounted camera 20 is mounted facing a traveling direction of the vehicle, and takes images of a view in a forward direction ), wherein the image processing unit stores a moving image captured at a time of parking the vehicle in a storage unit (¶0083: First, a vehicle having the above assisting apparatus 1 mounted thereon approaches a car park within a predetermined distance. Then, the navigation guide section 12 detects that the vehicle has approached the car park, and the navigation guide section 12 notifies the image-taking control section 17 that the vehicle has approached the car park. Upon receiving the notification, the image-taking control section 17 causes the image storage section 18 to store images of a view in the traveling direction of the vehicle), generates transmission data by using the moving image captured at the time of parking the vehicle and stored in the storage unit, and transmits the generated transmission data to the external device via a communication unit ( ¶0083: Thereafter, the data selection section 21 selects predetermined images from among taken images stored in the image storage section 18, and transmits the selected images via the communication section 22 to the mobile terminal 2 (e.g., a mobile phone) of the user).

Regarding claim 3, Itani discloses the information processing apparatus according to claim 1, wherein the image processing unit detects identification information including a character, a numeral, or a symbol from the image captured by the camera, selects an image including the detected identification information, as transmission data, and transmits the selected image to the external device ( ¶¶0023,0102: the transfer section includes an image selection section for selecting an image containing a letter or a symbol from among images stored in the image storage section, and transfers only the image selected by the image selection section to the mobile terminal or to the server).

Regarding claim 4, Itani discloses the information processing apparatus according to claim 3, wherein the image processing unit converts the identification information into text data, and transmits the text data as transmission data to the external device (¶0089: It is assumed here that images each containing a letter or symbol (for example, images each containing, e.g., a numeral indicating a number on the parking position, or an arrow indicating the traveling direction) are selected. In other words, the data selection section 21 analyzes image data stored in the image storage section 18, and detects images each containing a numeral or arrow. Then, pieces of image data of the images are outputted to the communication section 22…The communication section 22 transmits, to the mobile terminal 2, the outputted pieces of image data and index image).

Regarding claim 5, Itani discloses the information processing apparatus according to claim 1, wherein the image processing unit stores the image captured by the camera in the storage unit, and sequentially performs a process of updating data stored in the storage unit such that a latest image captured within a certain period of time is stored in the storage unit (¶0087: As shown in FIG. 6, the image-taking control section 17 first determines whether or not five seconds have elapsed from a most recent image storing time (image-taking time point) (step S11). ..when five seconds have elapsed, the image-taking control section 17 causes the image storage section 18 to store an image currently taken by the vehicle-mounted camera 20 (step S12). 

(¶0083: At the timing when the parking brake is applied, the image-taking control section 17 causes the image storage section 18 to terminate image storing. Thereafter, the data selection section 21 selects predetermined images from among taken images stored in the image storage section 18, and transmits the selected images via the communication section 22 to the mobile terminal 2 (e.g., a mobile phone) of the user…¶0096: turning off the engine of the vehicle), the moving image being captured during the parking process and stored in the storage unit (¶0083: the navigation guide section 12 detects that the vehicle has approached the car park, and the navigation guide section 12 notifies the image-taking control section 17 that the vehicle has approached the car park. Upon receiving the notification, the image-taking control section 17 causes the image storage section 18 to store images of a view in the traveling direction of the vehicle).
Regarding claim 7, Itani discloses the information processing apparatus according to claim 1, wherein the external device is a user terminal or a server (¶0083: i.e., the mobile terminal 2 (e.g., a mobile phone)).
Regarding claim 12, Itani discloses an information processing system comprising: an information processing apparatus installed in a vehicle (Fig. 1, ¶0083:  a vehicle having the  assisting apparatus 1 mounted thereon); and a user terminal capable of communicating with  ( ¶0083: transmits the selected images via the communication section 22 to the mobile terminal 2 (e.g., a mobile phone) of the user), wherein the information processing apparatus includes an image processing unit (Fig. 1, element 1)  that inputs an image captured by a camera, and generates transmission data to be transmitted to the user terminal  (¶0083: the data selection section 21 selects predetermined images from among taken images stored in the image storage section 18, and transmits the selected images via the communication section 22 to the mobile terminal 2 (e.g., a mobile phone) of the user), the camera being configured to capture an image of surroundings of the vehicle  (¶0080: The vehicle-mounted camera 20 is mounted facing a traveling direction of the vehicle, and takes images of a view in a forward direction ), the image processing unit stores a moving image captured at a time of parking the vehicle in a storage unit (¶0083: First, a vehicle having the above assisting apparatus 1 mounted thereon approaches a car park within a predetermined distance. Then, the navigation guide section 12 detects that the vehicle has approached the car park, and the navigation guide section 12 notifies the image-taking control section 17 that the vehicle has approached the car park. Upon receiving the notification, the image-taking control section 17 causes the image storage section 18 to store images of a view in the traveling direction of the vehicle), generates transmission data by using the moving image captured at the time of parking the vehicle and stored in the storage unit, and transmits the generated transmission data to the user terminal via a communication unit ( ¶0083: Thereafter, the data selection section 21 selects predetermined images from among taken images stored in the image storage section 18, and transmits the selected images via the communication section 22 to the mobile terminal 2 (e.g., a mobile phone) of the user), and the user terminal displays the data received from the  ¶0082: the communication section 23 communicates with the assisting apparatus 1, thereby obtaining the aforementioned image data…The display section 26 is, e.g., an LCD monitor for displaying the image data outputted from the display control section 25).

Regarding claim 13, Itani discloses the information processing system according to claim 12, wherein the information processing apparatus transmits the transmission data to a server accessible to the user terminal, and the user terminal accesses the server to display, on the display unit, the data transmitted from the information processing apparatus to the server (¶0104: the transmission may be performed via a predetermined server. For example, the assisting apparatus 1 transmits image data, by using radio communication, to the predetermined server… the mobile terminal 2 may obtain image data from the server in response to a request from the user. ¶0105: the transmission of the image data is acceptable may be first transmitted to each mobile terminal 2. The inquiry is displayed on the screen of each mobile terminal 2).

Regarding claim 14, Itani discloses the information processing system according to claim 12, wherein the information processing apparatus detects identification information including a character, a numeral, or a symbol from the image captured by the camera, and transmits, to the user terminal ( ¶¶0023,0102: the transfer section includes an image selection section for selecting an image containing a letter or a symbol from among images stored in the image storage section, and transfers only the image selected by the image selection section to the mobile terminal or to the server), an image including the detected identification information or (¶0089: It is assumed here that images each containing a letter or symbol (for example, images each containing, e.g., a numeral indicating a number on the parking position, or an arrow indicating the traveling direction) are selected. In other words, the data selection section 21 analyzes image data stored in the image storage section 18, and detects images each containing a numeral or arrow. Then, pieces of image data of the images are outputted to the communication section 22…The communication section 22 transmits, to the mobile terminal 2, the outputted pieces of image data and index image), and the user terminal displays, on the display unit, the image including the identification information or the text data into which the identification information has been converted (¶¶0089,0092: the display control section 25 determines whether or not any one of the label images 301 shown in the index image has been designated…an image taken by the vehicle-mounted camera, which image is associated with said any label, is read from the storage section 24, and then displayed).

Regarding claim 15, claim 15 is drawn to an information processing method claim and recites the limitation analogous to claim 1. Thus, claim 15 is rejected due to similar reasons set forth above with respect to claim 1. 

Regarding claim 16, claim 16 is drawn to an information processing method claim and recites the limitation analogous to claim 12. Thus, claim 16 is rejected due to similar reasons set forth above with respect to claim 12. 

(Fig. 1, element 1) that inputs an image  (Fig. 1, “IMAGE”) captured by a camera (20) , and generates transmission data to be transmitted to an external device (¶0083: the data selection section 21 selects predetermined images from among taken images stored in the image storage section 18, and transmits the selected images via the communication section 22 to the mobile terminal 2 (e.g., a mobile phone) of the user),, the camera being configured to capture an image of surroundings of a vehicle (¶0080: The vehicle-mounted camera 20 is mounted facing a traveling direction of the vehicle, and takes images of a view in a forward direction ), the program causing the image processing unit to perform (¶0108): a process of storing a moving image captured at a time of parking the vehicle in a storage unit  (¶0083: First, a vehicle having the above assisting apparatus 1 mounted thereon approaches a car park within a predetermined distance. Then, the navigation guide section 12 detects that the vehicle has approached the car park, and the navigation guide section 12 notifies the image-taking control section 17 that the vehicle has approached the car park. Upon receiving the notification, the image-taking control section 17 causes the image storage section 18 to store images of a view in the traveling direction of the vehicle); a process of generating transmission data by using the moving image captured at the time of parking the vehicle and stored in the storage unit; and a process of transmitting the generated transmission data to the external device via a communication unit ( ¶0083: Thereafter, the data selection section 21 selects predetermined images from among taken images stored in the image storage section 18, and transmits the selected images via the communication section 22 to the mobile terminal 2 (e.g., a mobile phone) of the user).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itani et al. (Pub. No. US 2009/0251333 A1) in view of  Hyung (KR 101406222 B1). 
Regarding claim 2,  Itani discloses the information processing apparatus according to claim 1. Itani further describes “the vehicle-mounted camera may be mounted in any position and face any direction. The vehicle-mounted camera may take images of a view in an upper direction or a sideward direction,” (Itani; ¶0080) however is silent regarding wherein the vehicle is equipped with a plurality of the cameras located on front, back, left, and right of the vehicle, and the image processing unit generates a surround-view image corresponding to an observation image of the vehicle viewed from above on a basis of images captured by the plurality of cameras, and transmits the generated surround-view image to the external device.
(Figs. 2 and 5, abstract: The AVM video transmitting system includes an around camera capturing an image around a vehicle and including a front camera, a rear camera, a pair of left and right side cameras), and the image processing unit generates a surround-view image corresponding to an observation image of the vehicle viewed from above on a basis of images captured by the plurality of cameras (and a rear image provided from the around camera as being connected to the around camera and generating an overlay top view image), and transmits the generated surround-view image to the external device (a wireless communications interface transmitting the overlap top view image generated by the AVM module to a predetermined mobile terminal).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Itani by utilizing wherein the vehicle is equipped with a plurality of the cameras located on front, back, left, and right of the vehicle, and the image processing unit generates a surround-view image corresponding to an observation image of the vehicle viewed from above on a basis of images captured by the plurality of cameras, and transmits the generated surround-view image to the external device, as taught by Hyung for obtaining an information to identify a state around a vehicle and a vehicles parking state (Hyung: abstract). 

Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itani et al. (Pub. No. US 2009/0251333 A1) in view of Hariri et al. (Pub. No. US 2017/0316254 A1). 

(¶¶0083, 0091-0092: the image display process which is performed when the user provides an instruction to display the aforementioned images…When a result of the determination indicates that any label has been designated by the user (YES at step S22), an image taken by the vehicle-mounted camera, which image is associated with said any label, is read from the storage section 24, and then displayed (step S23). ¶0093: images are taken by the vehicle-mounted camera until the vehicle is parked, and the images are transmitted to the mobile terminal).
Itani does not explicitly disclose a control unit that controls power supply to the image processing unit and the camera in response to an image transmission request from a user terminal as the external device.
Hariri discloses a control unit that controls power supply to the image processing unit and the camera in response to an image transmission request from a user terminal as the external device (¶0017: a vehicle's primary operator can send a command via their mobile device to activate an exterior camera of the vehicle… a vehicle's primary operator can receive one or more photos and/or videos captured by the external camera). Note that by activating the camera power must be supplied for the camera 544 and the processor 562 as shown in Fig. 5.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Itani by utilizing a control unit that 

Regarding claim 9, Itani in view of Hariri discloses the information processing apparatus according to claim 8. Additionally, Itani discloses wherein a real-time image captured by the camera is transmitted as the transmission data (¶0098: Each time the vehicle-mounted camera 20 performs image taking (i.e., each time step S12 of FIG. 6 is performed), image data obtained from the image taking may be sequentially transmitted to the mobile terminal 2).

Regarding claim 10, Itani in view of Hariri discloses the information processing apparatus according to claim 8. Additionally, Itani discloses wherein the image processing unit generates a surround-view image as the transmission data (¶0087-0089:  the image-taking control section 17 performs the image taking process for storing, in the image storage section 18, images of a view in the traveling direction of the vehicle…at step S4, a transfer process for transferring the stored image to the mobile terminal 2).
Regarding claim 11, Itani in view of Hariri discloses the information processing apparatus according to claim 8. Additionally, Itani discloses  wherein the image processing unit detects identification information including a character, a numeral, or a symbol, and generates an image including the detected identification information, as transmission data( ¶¶0023,0102: the transfer section includes an image selection section for selecting an image containing a letter or a symbol from among images stored in the image storage section, and transfers only the image selected by the image selection section to the mobile terminal or to the server).
The following are the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
Partin et al. (Pub. No. US 2010/0141412 A1) describes a vehicle location reminder system. 
Lee (Pub. No. US 2015/0360613 A1) describes an apparatus for identifying the location of vehicles
Lee et al. (Pub. No. US 201/0037034 A1) describes a mobile terminal capable of communicating with a vehicle
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488